Citation Nr: 18100056
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-29 811
DATE:
	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a left knee disability and entitlement to service connection for a right knee disability, to include as secondary to a claimed left knee disability, are denied.  
FINDINGS OF FACT
1.  The probative evidence is against a finding that the Veterans left knee disability was caused by his active service. 
2.  The probative evidence is against a finding that the Veterans right knee disability was caused by his active service.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from March 1963 to January 1967, to include service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon, among others. 
The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) of the Board of Veterans Appeals (Board) in August 2012.  A transcript of the hearing is of record.  As this VLJ is no longer employed at the Board, the Veteran was offered the opportunity to testify at another hearing by a January 2018 letter.  38 C.F.R. § 20.717 (2017).  The Veteran responded in January 2018 that he did not wish to have another hearing.  As such, the Board will proceed based on the evidence of record.
The issues were previously before the Board in December 2014 and July 2016, where they were remanded for additional development.  They have since been returned for further appellate review. 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Entitlement to Service Connection for Bilateral Knee Disabilities
Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  
Service connection on a secondary basis will be awarded for a disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Veterans private treatment records, as well as treatment records provided by the Department of Veterans Affairs (VA), note a long history of osteoarthritis in both knees.  A March 2006 private treatment record notes the Veteran reporting bilateral knee pain, worse on the right, with a history arthroscopic meniscal surgery on the left 20 years prior.  A September 2010 X-ray report notes severe degenerative changes bilaterally.  He underwent a total knee replacement surgery on his left knee in July 2014.  
In a statement in support of his initial claim in February 2010, the Veteran asserted that the physical requirements of service affected his knees, including lengthy marching and running, as well as multiple jumps from helicopters and trucks.  At a VA examination, the Veteran reported that he injured this left knee playing recreational football in service and that he believed this progressively worsened, with his right knee pain eventually occurring due to overcompensating for his left knee.  A review of the Veterans service treatment records (STRs), however, is negative for complaints or treatment for knee pain or an injury.  His separation examination in January 1967 is silent for a knee problem, diagnosis, or treatment, with no abnormal physical findings in the lower extremities.  The remaining evidence of record is negative for knee complaints until the Veterans reported meniscal surgery in the 1980s.
As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
Upon Board remand, the Veteran was afforded a VA examination in February 2015, where the examiner was asked to opine as to the etiology of his bilateral knee osteoarthritis.  After physical examination and review of the claims file, the examiner opined that it was less likely than not that the Veterans bilateral knee disability was caused by his active service, explaining that the Veterans report of in-service knee pain could not be substantiated by the record as his STRs were negative for a bilateral knee condition.
Finding the February 2015 VA examiners opinion inadequate in that the Veterans reported history of his bilateral knee disability was not properly considered, the Board remanded the Veterans claim again in July 2016 for an addendum opinion.  The examiner was requested to specifically consider and comment upon the Veterans left knee meniscectomy during the 1980s and what SSA disability records demonstrate regarding ongoing left knee symptoms between 1994 and 2006, as well as the Veterans reported in-service knee pain.  The opinion was provided in August 2016.  After re-review of the record, including acknowledging the Veterans history of post-service treatment of his knee disabilities, the examiner again opined that the Veterans bilateral knee disability was less likely than not related to his military service.  The examiner again noted the Veterans lack of complaints or treatment of knee pain in service, as well as the fact that his left knee meniscectomy in the 1980s and the left knee symptoms noted in SSA disability records between 1994 and 2006 were decades after military service.  He also noted the Veterans post-service history of physically laborious employment. 
Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veterans knee disabilities are related to his active service.  
The Board acknowledges the August 2016 treatment record and positive etiological opinion of the Veterans private orthopedist, Dr. N.  Based on a physical examination, diagnostic testing, and the Veterans reports of his asserted in-service injuries (namely, the aforementioned claimed football injury and wear and tear from marching and jumping), Dr. N. opined that it was at least as likely as not that his left knee disability began in or is related to his military service.  In addition, as the Veteran had right knee problems to a lesser extent than his left knee, Dr. N. also opined that his right knee problems were secondary to his left knee disability.  To the extent that the opinion of Dr. N. represents evidence in favor of the Veterans claim, however, the Board affords it little probative value.  Importantly, there is no indication that the opinion took into account the Veterans service treatment records indicating no complaints or treatment of knee pain during service and a normal evaluation of the lower extremities at separation, or the lack of treatment in the decades after service, nor does it take into account the Veterans decades-long post-service employment history.  
The Board has the authority to and affords more probative weight to the February 2015 and July 2016 opinions of the VA examiner.  See Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner reviewed the claims file and considered the Veterans reported history to support the conclusion.  The examiner reviewed the facts of this case and determined that the Veterans current knee disabilities were less likely than not related to his active service.  The examiner noted that, while the Veteran asserted that his symptoms began during service from multiple causes, the Veteran had no record of treatment in service or in the years immediately following.  Moreover, the VA examiner noted the Veterans employment history as a possible etiology of his knee disabilities, a history that the Veterans private physician did not address.  It is clear that the VA examiner fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that his knee disabilities were not related to service.  The rationale provided was thorough and based on an accurate understanding of the relevant facts.  The Board finds it significant that examination of the lower extremities was normal at separation from service.  Even if the Veteran was experiencing some knee pain, there was no disability during service according to an examination contemporaneous to service performed for the purpose of identifying disability.  The VA examiners opinion relies in part on this significant fact making it highly probative.    
As the Board finds the evidence against a finding that either of the Veterans knee disabilities is related to his military service on a direct basis, service connection on a secondary basis cannot succeed as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veterans lay statements regarding the etiology of his knee disabilities.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the etiology of these disabilities is not competent medical evidence.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  In any event, the Board finds the opinions of the VA examiner more probative than the Veterans lay statements, as the opinions were offered by a medical professional after examination of the Veteran and full consideration of the history of the disability including the Veterans reports of knee pain, and as the opinions as a whole are supported by clear rationale.  
In reaching the above determinations, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

